       Case 8-20-71970-ast            Doc 62       Filed 05/18/20        Entered 05/19/20 08:53:35




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re:                                                         :      Chapter 11
                                                               :
RUBIE’S COSTUME COMPANY, INC., et al.                          :      Case No. 20-71970 thru 20-71975
                                                               :      (Jointly Administered)
                                       Debtors.                :
                                                               :
---------------------------------------------------------------x
                INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO
                  PAY CERTAIN PREPETITION TRADE CLAIMS OF
              CRITICAL VENDORS AND (II) GRANTING RELATED RELIEF

                 Upon the motion (the “Motion”) 1 of the Debtors for an interim order (this

“Interim Order”) and a Final Order (a) authorizing, but not directing, the Debtors to, in their sole

discretion, make payments toward the prepetition trade claims of Critical Vendors; and

(b) approving certain conditions on the Debtors’ payment of prepetition obligations; and

(c) directing banks and financial institutions at which the Debtors maintain disbursement and

other accounts, at the Debtors’ instruction, to receive, honor, process, and pay, to the extent of

funds on deposit, any and all checks or electronic fund transfer on account of the Prepetition

Trade Claims; and upon the Declaration of Marc P. Beige in Support of the Motion dated as of

May 4, 2020 [Docket No. 20]; and upon consideration of the First Day Declaration; and this

Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and this Court

having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court

may enter a final order consistent with Article III of the United States Constitution; and this

Court having found that venue of this proceeding and the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and due and sufficient notice of the Motion having



1
    Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.


                                                         1
      Case 8-20-71970-ast         Doc 62      Filed 05/18/20      Entered 05/19/20 08:53:35




been given under the particular circumstances; and it appearing that no other or further notice is

necessary; and the Court having held a conference regarding the Motion on May 5, 2020; and the

Debtors, pursuant to the Court’s Order Granting Debtors’ Ex Parte Motion Authorizing the

Filing of Critical Vendor Schedule Under Seal entered on May 8, 2020 [Docket No. 34] (the

“Sealing Order”), having filed under seal with the Clerk of the Court a list of Critical Vendors

(the “Critical Vendor Schedule”) that includes the amount and category of each contemplated

payment (i.e., a Critical Vendor Claim or 503(b)(9) Claim) to each Critical Vendor; and an

unredacted copy of the Critical Vendor Schedule having been provided to the Critical Vendor

Schedule Notice Parties, as defined in the Sealing Order; and a hearing on the Motion having

been held on May 12, 2020; and it appearing that the relief requested in the Motion is in the best

interests of the Debtors, their estates, creditors, and other parties in interest; and after due

deliberation and sufficient cause appearing therefor; it is hereby:

                ORDERED, ADJUDGED, AND DECREED that:

        1.      The Motion is GRANTED on an interim basis as set forth herein.

        2.      The Debtors are hereby authorized, but not required, to pay, in their sole

discretion, without further order of this Court, the Prepetition Trade Claims in an amount not to

exceed $8.8 million in the aggregate on a postpetition basis in the ordinary course of business;

provided, however, that any Critical Vendor that accepts payment pursuant to the authority

granted in this Interim Order agrees to supply goods and services to the Debtors postpetition on

Customary Trade Terms or on such other favorable terms as are acceptable to the Debtors.

        3.      The form of the Trade Agreement is approved in its entirety. The Debtors are

authorized, but not directed, to cause the Critical Vendors to enter into Trade Agreements with




                                                   2
      Case 8-20-71970-ast        Doc 62     Filed 05/18/20      Entered 05/19/20 08:53:35




the Debtors substantially in the form of the letter attached as Exhibit C to the Motion as a

condition to payment of the Prepetition Trade Claims.

       4.      Any party who accepts payment from the Debtors of a Prepetition Trade Claim

(regardless of whether a Trade Agreement has been executed) shall be deemed to have agreed to

the terms and provisions of this Interim Order and (a) shall be deemed to have waived, to the

extent so paid, any and all prepetition claims, of whatever type, kind or priority, against the

Debtors, their properties and estates, their directors, officers, and employees up to the amount

paid; and (b) shall refrain from asserting any reclamation claim with respect to the goods, or to

withdraw such goods, that are the subject of any such payment.

       5.      If a Critical Vendor refuses to supply goods and/or services to the Debtors on

Customary Trade Terms (or such other terms as are agreed by the parties) following receipt of

any payment on account of its Prepetition Trade Claim (regardless of whether such Critical

Vendor has entered into a Trade Agreement), or fails to comply with any Trade Agreement

entered into between such Critical Vendor and the Debtors, then the Debtors may, with notice to

the affected Critical Vendor and on or before the date on which any plan or plans of

reorganization are confirmed in these Chapter 11 Cases, declare (a) such Trade Agreement

immediately terminated (if applicable), and (b) any payments made to such Critical Vendor on

account of its Prepetition Trade Claim to have been in payment of then outstanding postpetition

obligations owed to such Critical Vendor. Such Critical Vendor shall immediately repay to the

Debtors any payments received on account of its prepetition claim to the extent that the

aggregate amount of such payments exceeds the postpetition obligations then outstanding to such

Critical Vendor, without the right of setoff, recoupment or reclamation, and the Critical Vendor’s

prepetition claim shall be reinstated as a prepetition claim in these Chapter 11 Cases and subject



                                                  3
      Case 8-20-71970-ast        Doc 62     Filed 05/18/20      Entered 05/19/20 08:53:35




to the terms of any bar date order entered in these Chapter 11 Cases. Nothing herein shall

constitute a waiver of the Debtors’ rights to seek damages or other appropriate remedies against

any breaching Critical Vendor.

       6.      Notwithstanding the foregoing, the Debtors may, in their sole discretion, without

further order of this Court, but with notice to the U.S. Trustee, reinstate a Trade Agreement if the

underlying default under the Trade Agreement is fully cured by the Critical Vendor not later than

five business days following the Debtors’ notification to the Critical Vendor of such default or

the Debtors, in their discretion, reach a favorable alternative agreement with Critical Vendor.

       7.      The Debtors shall not pay a claim as a Prepetition Trade Claim unless such claim

is set forth on the Critical Vendor Schedule; provided, however, that the Debtors may amend the

Critical Vendor Schedule from time to time to increase an existing Prepetition Trade Claim or to

add a new Prepetition Trade Claim (in either instance, an “Additional Prepetition Trade Claim”)

with two business days’ written notice and opportunity to object to the Critical Vendor Schedule

Notice Parties. In the event an objection is made to such an Additional Prepetition Trade Claim,

which is not later resolved and withdrawn, the Debtors shall not make any payments on account

of such Additional Prepetition Trade Claim without a further order of the Court.

       8.      All Banks are (a) authorized and directed to receive, process, honor and pay any

and all prepetition and postpetition checks, drafts, electronic transfers and other forms of

payment used by the Debtors to satisfy their Prepetition Trade Claims, whether presented before,

on, or after the Petition Date; provided that sufficient funds are on deposit in the applicable

accounts to cover such payments, and (b) prohibited from placing any holds on, or attempting to

reverse, any automatic transfers on account of Prepetition Trade Claims. The Banks shall rely on

the direction and representations of the Debtors as to which checks and fund transfers should be



                                                  4
      Case 8-20-71970-ast         Doc 62     Filed 05/18/20     Entered 05/19/20 08:53:35




honored and paid pursuant to this Interim Order, and no such Bank shall have any liability to any

party for relying on such direction and representations by the Debtors as provided for in this

Interim Order.

         9.      To the extent the Debtors have not yet sought to remit payment on account of the

Prepetition Trade Claims, the Debtors are authorized, but not directed, to issue checks or provide

for other means of payment of the Prepetition Trade Claims subject to the terms of the Cash

Collateral Orders entered by this Court and any approved budget thereunder.

         10.     Any party receiving payment from the Debtors is authorized and directed to rely

upon the representations of the Debtors as to which payments are authorized by this Interim

Order.

         11.     Nothing in the Motion or this Interim Order or the relief granted (including any

actions taken or payments made by the Debtors pursuant thereto) shall be construed as

(a) authority to assume or reject any executory contract or unexpired lease of real property, or as

a request for the same; (b) an admission as to the validity, priority, or character of any claim or

other asserted right or obligation, or a waiver or other limitation on the Debtors’ or any other

party in interest’s ability to contest the same on any ground permitted by bankruptcy or

applicable non-bankruptcy law; (c) a limitation on, or in any way affecting, the Debtors’ ability

to dispute any Prepetition Trade Claim; (d) a promise to pay any claim or other obligation;

(e) granting third-party-beneficiary status or bestowing any additional rights on any third party;

or (f) being otherwise enforceable by any third party.

         12.     The authorization granted hereby to pay Prepetition Trade Claims shall not create

any obligation on the part of the Debtors or their officers, directors, attorneys, or agents to pay

the Prepetition Trade Claims, none of the foregoing persons shall have any liability on account of



                                                  5
      Case 8-20-71970-ast        Doc 62     Filed 05/18/20     Entered 05/19/20 08:53:35




any decision by the Debtors not to pay a Prepetition Trade Claim, and nothing contained in this

Order shall be deemed to increase, reclassify, elevate to an administrative expense status or

otherwise affect the Prepetition Trade Claims to the extent they are not paid.

       13.     This Interim Order, and all acts taken in furtherance of or reliance upon this

Interim Order, shall be effective notwithstanding the filing of an Objection, pending the entry of

the Final Order by this Court.

       14.     Notwithstanding anything to the contrary contained in this Interim Order, (a) any

payment to be made, or authorization contained, hereunder shall be subject to the requirements

imposed on the Debtors under the Cash Collateral Orders approved by this Court in these

Chapter 11 Cases, and (b) to the extent there is any inconsistency between the terms of such

Cash Collateral Orders and any action taken or proposed to be taken hereunder, the terms of such

Cash Collateral Orders shall control.

       15.     The Court finds and determines that the requirements of Bankruptcy Rule 6003

are satisfied and that the relief requested is necessary to avoid immediate and irreparable harm.

       16.     Notice of the Motion satisfies the requirements set forth in Bankruptcy Rule

6004(a).

       17.     Notwithstanding Bankruptcy Rule 6004(h), this Interim Order shall be effective

and enforceable immediately upon entry hereof.

       18.     All time periods set forth in this Interim Order shall be calculated in accordance

with Bankruptcy Rule 9006(a).

       19.     The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Interim Order.

       20.     Final Hearing. The Final Hearing shall be held on May 27, 2020 at 10:00 a.m.



                                                 6
      Case 8-20-71970-ast       Doc 62     Filed 05/18/20      Entered 05/19/20 08:53:35




(EST) before this Court. The Debtors shall promptly fax or email mail copies of this Interim

Order to the Notice Parties, to any Committee appointed in the Chapter 11 Cases after the

same has been appointed, or counsel to such Committee, if the same shall have been

appointed, the 30 largest unsecured creditors, and to any other party that has filed a

request for notices with this Court. Debtors shall also promptly mail copies of this Interim

Order to the 30 largest unsecured creditors for whom it does not have a fax number or

email address. Any objections to the granting of the relief requested in the Motion on a

permanent basis must be filed no later than May 26, 2020 at 10:00 a.m. (EST) (the “Objection

Deadline”).

       21.     This Court shall retain exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, or enforcement of this Interim Order.




                                                               ____________________________
 Dated: May 18, 2020                                                    Alan S. Trust
        Central Islip, New York                                United States Bankruptcy Judge

                                                7
